DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 25 October 2021 has been entered.

Response to Amendment
In the Applicant’s reply of 25 October 2021, the claims were amended. Based on these amendments, the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Claim Objections
Claims 8, 17-19, and 21 are objected to because of the following informalities:
In line 6 of claim 8
In line 15 of claim 8, “the frame” should be replaced with “the metal frame” for consistency. See, e.g., line 8.
In claims 17, 18, and 21, “the legs” should be replaced with “the plurality of vertically adjustable legs” or “the vertically adjustable legs” for consistency. See, e.g., line 14 of claim 8 and line 9 of claim 19.
In line 7 of claim 19, “the side members” should be replaced with “the elongate metal side members” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 11-14, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,261,544 (“Addison”), cited in an IDS, in view of U.S. Patent Application Publication No. 2014/0197573 (“Goss”) and U.S. Patent No. 5,419,055 (“Meadows”).
Regarding claim 8, Addison discloses an assembly (the locator system 2; see Figure 1 and column 3, line 59, to column 4, line 15) for locating a plurality of anchor bolts (the anchor bolts 17; see Id.) in a predetermined relationship within a concrete pour (see Id.), the assembly comprising:
(a) a form (the concrete form; see Id.) configured to receive the concrete pour (see Id.);
(b) a metal frame (the rails 4 and 6, which are in the form of angle iron; see Figure 1 and column 3, lines 64-66; also, the rails 34 and 36, which are straight rather than angled; see Figure 1 and column 4, lines 58-66) comprising elongate metal side members (the rails 4 and 6 or 34 and 36);
(c) a plurality of legs (the lift supports 38 and 40; see Figure 1 and column 5, lines 4-7) projecting from the metal frame (see Figure 1); and
(d) a plurality of anchor bolt retainers (the locating plates 8, 10, and 37; see Figure 1, column 3, line 66, to column 4, line 1, and column 4, lines 60-63) fixedly connected to the metal frame (by screws, such as screws 20 and 22, which are used to secure the locating plate 8 to the rails 4 and 6; see Figures 1-3 and column 4, lines 16-22; alternatively, see the rejection of claim 11 below, which discusses welding the locating plates 8, 10, 37 in place), each anchor bolt retainer fixedly connected at a corresponding single position (see Id.; at a given time, a given locating plate is fixedly connected to the rails at a single position by screws; alternatively, the locating plates 8, 10, 37 are welded in place), each anchor bolt retainer including an anchor bolt engaging 
Addison does not disclose metal cross members interconnecting the side members. However, such structure is known from at least Goss. See the cross-members 112 in Figure 1 as well as the discussion of Goss in paragraphs 17-21 of the office action dated 26 April 2021. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added cross members between the rails of Addison, as taught by Goss, in situations where extra support was desired. Furthermore, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
Although Addison discloses a plurality of legs, Addison does not disclose a plurality of vertically adjustable legs. Accordingly, Addison fails to disclose that the plurality of vertically adjustable legs, the frame, and the form are configured for the vertically adjustable legs to adjust an elevational spacing of the plurality of anchor bolt retainers relative to the form. However, Addison does disclose that the lift supports 38 and 40 (i.e., the legs) are used to raise the rails 34 and 36 (i.e., the metal frame) from the form when required. See Figure 1 and column 5, lines 4 and 5. In other words, vertical adjustment is provided by the selective inclusion of the lift supports 38 and 40.
Meadows discloses an apparatus 10 that is used to position anchor bolts 56. The anchor bolts 56 are coupled to a hold down plate 54, which is coupled in turn to an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the lift supports 38 and 40 of Addison with vertically adjustable legs, as taught by Meadows, for positioning the rails 4, 6, 34, 36 and locating plates 8, 10, and 37 of Addison relative to the concrete form. As discussed above, Addison discloses that the lift supports 38 and 40 are used to raise the rails 34 and 36 from the form when required (see column 5, lines 4 and 5), and this is the same function provided by the stakes 18 and support members 22 of Meadows. Furthermore, this would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 9, modified Addison discloses wherein the metal frame comprises a plurality of components (at least the rails 4, 6, 34, and 36 of Addison) moveable between a transport configuration and a template configuration (the locating plates 8, 10, and 37 can be removed from the rails 4, 6, 34, 36 by removing the screws; see Figures 1-3 and column 6, lines 5-15 of Addison).

claim 11, Addison does not disclose wherein the plurality of anchor bolt retainers are welded to the metal frame. Instead, the locating plates 8, 10, 37 are secured to the rails 4, 6, 34, 36 by screws (e.g., screws 20 and 22). See Figures 1-3 and column 4, lines 16-22. However, Goss discloses that template members 114 can be removably coupled to a frame 102 using bolts or permanently coupled to the frame 102, e.g., by welding. See paragraph 46 as well as the discussion of Goss in paragraphs 17-21 of the office action dated 26 April 2021.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have welded the locating plates 8, 10, 37 to the rails 4, 6, 34, 36 in modified Addison since Goss teaches that welding and bolting anchor bolt retainers to a frame are suitable equivalents (see paragraph 46). This would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Regarding claim 12, modified Addison discloses wherein the metal frame has sufficient rigidity to preclude deflection of more than 0.1 inches from a weight of the metal frame over a length of the metal frame (the rails 4 and 6 of Addison are in the form of angle iron, i.e., steel angle, because of its strength, although the rails can also be straight, e.g., like the rails 34 and 36; see column 3, lines 64-66, and column 4, lines 58-66; the Applicant’s frame is also made from metal, such as steel angles or steel beams having C profiles, to prevent deflection greater than design tolerances; see paragraph 35; accordingly, it is expected that at least the rails 4 and 6 of Addison meet the limitations of claim 12; Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see MPEP 2112.01(I)).

Regarding claims 13 and 14, please see the rejection of claim 12.

Regarding claim 17, Addison discloses wherein the legs are configured to engage the form (see Figure 1, which shows the lift supports 38 and 40 in contact with the form). Although the stakes 18 of Meadows engage the ground 16 (see Figure 3 and column 3, lines 43-54), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the legs of modified Addison could be configured to engage either the form or the ground since the combination of Addison and Meadows teaches that both arrangements are suitable. Accordingly, this would represent a choice from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2143(I)(E).

Regarding claim 18, Addison discloses legs that engage the form (see Figure 1, which shows the lift supports 38 and 40 in contact with the form). However, the stakes 18 of Meadows engage the ground 16 (see Figure 3 and column 3, lines 43-54). Given what is shown in Figure 3 of Meadows and Figure 1 of Addison, it would have been 

Regarding claim 19, please see the rejection of claim 8. With respect to the form having a cross sectional area, see Figure 1 of Addison. With respect to the metal frame overlying less than 25% of the cross sectional area of the form, see Figure 1 of Addison, which shows the rails 4, 6, 34, and 36 overlying less than 25% of the cross sectional area of the form. Also note that the length of the rails, and hence the area of the frame, can be reduced in certain instances in Addison. See column 6, lines 38-49. Furthermore, see MPEP 2144.04(IV)(A), which discusses Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) (The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device). See also MPEP 2144.05(II)(A), “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
claim 20, please see the rejection of claim 19. The rails 4, 6, 34, and 36 of Addison overly less than 15% of the cross sectional area of the form.

Regarding claim 21, please see the rejection of claim 17.

Regarding claim 22, please see the rejections of claims 8 and 19. With respect to the metal frame defining a frame periphery, see Figure 1 of Addison. With respect to the plurality of vertically adjustable legs being independent from the form, see Figure 1 and column 5, lines 4-7, of Addison. The lift supports 38 and 40 sit on top of the form. They are not disclosed as being part of the form. Similarly, the stakes 18 of Meadows are not part of any form. See Figure 3. Accordingly, the legs of modified Addison would also be independent from the form.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Addison in view of Goss and Meadows, as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2014/0183330 (“Simmons”).
Regarding claim 15, Addison discloses that the rails 4, 6, 34, 36 should be strong and can be in the form of angle iron. Alternatively, the rails can be straight or have a T cross section. See column 3, lines 64-66, and column 4, lines 58-68. However, Addison does not explicitly disclose the use of tube steel.
With respect to the tube language, this represents a change in shape that would have little effect on the functioning of the rails 4, 6, 34, 36 (at least relative to the use of angle iron in Addison). Accordingly, it does not patentably define over Addison. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
With respect to the use of steel, Simmons is directed to a template system for use in the fabrication of poured-concrete footings. See paragraphs 1-14 and Figures 6-17. The templates are preferably made from steel and can be made from stock having a rectangular-tubular cross section. See paragraph 30.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used tube steel for the rails 4, 6, 34, 36 of Addison, as taught by Simmons, since Simmons indicates that this is a suitable material for such structure (see paragraph 30) and Addison states that different rail configurations can be used (see column 4, lines 58-68). Further, this would represent a simple substitution of one known element for another to obtain predictable results. See MPEP 2143(I)(B).

Response to Arguments
The Applicant’s arguments filed 25 October 2021 with respect to the rejections under 35 U.S.C. 102 based on Goss have been fully considered and are persuasive in view of the amendments to the independent claims. Specifically, the Examiner agrees that Goss fails to disclose an assembly comprising a form, a frame, and plurality of vertically adjustable legs, wherein this structure is configured such that the vertically 
The Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 based on Addison have been fully considered and are persuasive in view of the amendments to the independent claims. Specifically, the Examiner agrees that Addison does not disclose vertically adjustable legs. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made based on Addison, Goss, and Meadows. See above.
With respect to the Applicant’s remarks regarding the term “fixed”, the Applicant provides the definition “not subject to or able to be changed” from the Oxford English dictionary. The term “fixed” can also be defined as “securely placed or fastened”. See the Merriam-Webster dictionary. This latter definition is consistent with the remarks in paragraph 60 of the office action dated 26 April 2021 (quoted by the Applicant). Regardless, the rejections have been revised in view of Goss, which teaches that anchor bolt retainers can be welded in place. See above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726